Gilbert, J.
The act of the General Assembly approved August 19, 1913 (Georgia Laws 1913, p. 91 et seq.), provides, in so far as material to the issues of this case, as follows: “ All property within the jurisdiction of this State, real and personal, and every estate and interest therein . . which shall pass on the death of a decedent by will or by the laws regulating descents and distributions, or by deed, grant, or gift, . . to any person or persons . . shall be subject to taxes, and shall pay the following tax to this State: 1. Upon a transfer taxable under this act, of property or any beneficial interest therein, of an amount in excess of the value of five thousand dollars, to any father, mother, husband, wife, child, brother, sister, wife or widow of a son, or 'any child or children adopted as such, in conformity with the laws of this State, of the decedent, grantor, donor, or vendor, or to any lineal descendant of such decedent, grantor, donor, or vendor, born in lawful wedlock, the tax shall be at the rate of one per. cent, on any amount in excess of five thousand dollars. 2. Upon a transfer taxable under this act, of property or any beneficial interest therein, of any amount to any person or corporation, or association other than those enumerated in paragraph one of this section, the tax shall be at the rate of five per cent.” The plaintiff in error in this case is a nephew of the decedent. Held, that a nephew is not included among those enumerated in subparagraph 1, quoted above, where the tax shall be at the rate of one per cent, on any amount in excess of five thousand dollars. Subparagraph 2, quoted above, specifically provides that the tax on any amount due any person or corporation or association other than those enumerated in subparagraph 1, shall be at the rate of five per cent. The court did not err, therefore, in construing the law above quoted and in holding that that portion of the estate of the decedent which passed to the plaintiff in error, a nephew, was taxable at the rate of five per cent., without any exemption.

Judgment affirmed,.


All the Justiees eonou/r.

Hill & Gibson, for plaintiffs. TI. J. Fullbright, for defendants.